DETAILED ACTION
Status of the Claims
Claims 44-62 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 11/08/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 47-51 and 59-61 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Maintained Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Carr et al. and Sadygov et al.
Claims 44-46, 52-58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (U.S. PGPub 2009/0233806 A1, of record) in view of Sadygov et al. (Nature Methods, 2004, Vol. 1, No. 3, pages 195-202, of record).
Regarding claim 44(in part), 45-46, 52, 53(in part), 54-55, 57, 58(in part), and 62, Carr teaches a method for selecting a polypeptide from a library of polypeptides (e.g. as per para 0004, 0006, and/or 0012), comprising: 

wherein each of the individual members of the plurality of members of the second nucleic acid library comprises a tag-encoding sequence encoding a detection tag (e.g. as per para 0007, “a tract of sequence (a ‘barcode’)”), 
wherein the detection tag is characterized by a unique amino acid sequence that is different from an amino acid sequence of any other detection tag encoded by the second nucleic acid library (e.g. as per para 0007, “a tract of sequence (a ‘barcode’)”), a molecular mass of between 200 and 5000 Da (e.g. eight amino acids in the embodiment of para 0007, which at least some combinations thereof fall within the range of 900 Da to 2200 Da), and a first severable element (e.g. “protease sensitive sites” as per para 0007), and 
wherein the tagged polypeptide library comprises a plurality of library members that each comprises a polypeptide and the detection tag which are separated by the first severable element (e.g. using a protease, as per para 0007); 

expressing the tagged polypeptide library from the tagged nucleic acid library (e.g. selected proteins can be expressed and further tested, as per para 0007); 
selecting a selected polypeptide from the tagged polypeptide library in a selection step; severing the first severable element, thereby separating the detection tag from the selected polypeptide, yielding an isolated detection tag (e.g. as per para 0007);  -3-Application No.: 16/345,895Filing Date:April 29, 2019 
identifying the isolated detection tag by recording a fragmentation pattern of the isolated detection tag by mass spectrometry and matching the fragmentation pattern with one of the plurality of predicted mass spectrometry fragmentation patterns  (e.g. as per para 0007, for example, where it states “[h]aving washed away excess antibodies, the remaining antigen/Fv complex is then usually released from the Fv by digestion with the endoprotease used to cleave the introduced protease sensitive site. This released barcoded peptide is then subjected to mass analysis/mass spectrometry sequencing either directly or, if desired”); 
and choosing from the plurality of nucleic acid sequences a nucleic acid sequence comprising an isolated tag-encoding sequence encoding the isolated detection tag, thereby selecting a tagged polypeptide member of the tagged polypeptide library associated with the isolated detection tag (e.g. as per para 0007, for example, where it states “[h]aving determined the sequences (or part sequence) of barcodes derived from bound Fv's, corresponding synthetic oligonucleotides are then produced and used to specifically amplify or enrich for specific Fv genes from the library”).
claim 56, Carr teaches the use of biotin and other affinity tags (e.g. as per para 0007).
However, it is noted that Carr is silent on the explicit limitation of “creating a plurality of predicted mass spectrometry fragmentation patterns by predicting a predicted mass spectrometry fragmentation pattern for each of a plurality of detection tags encoded by a tag-encoding sequence from the plurality of nucleic acid sequences from the tagged nucleic acid library” as set forth in claim 44 and similarly in claims 53 and 58.  Carr (e.g. in para 0007-0008) discloses releasing the identifying peptide barcode, which “is then subjected to mass analysis/mass spectrometry sequencing”, however, Carr does not specify exactly how the peptide sequence is determined from the mass spectrometric data.  Carr teaches in para 0007 that the peptide sequences used in barcoding the proteins are well-defined (e.g. “[f]or example, where the peptide is designed using 17 of the 20 natural amino acids (hereby designated A-Q), then the sequences might be designed with options for any of three amino acids at each position along the peptide sequence”), even describing the theoretical number of different combinations that can be made with these peptides.  However, Carr does not explicitly teach creating a library (or database) with predicted fragmentation patterns as a means to correlate the mass spectrometric data to the peptide sequence.
Fortunately, this has been a problem/method well explored and established in the field of mass spectrometry and proteomics.  Several related and common approaches are reviewed by Sadygov et al., which reads on the above limitation of claim 44.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to create and utilize predicted mass 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 11/08/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
The remarks at pages 9-10 assert that “Carr in fact does disclose how the binding protein is identified”, namely, by a series of steps “after the sequence of the tag is determined by MS” involving the use of synthetic oligonucleotide primers to amplify or enrich for specific Fv genes that have been selected for from the library in the first round of selection/enrichment, and that this allegedly “fundamentally differs from the present claims”.  For support, the remarks point to para 0007-0008 of Carr, which are some of the same paragraphs cited by the examiner in the rejection.  Specifically, the remarks assert that “Carr describes a method wherein it is neither contemplated, nor necessary, nor actually useful that a person skilled in the art decipher which tag is attached to which protein. Rather, the tag is not used for the direct identification of the 
This argument has been carefully considered, but is not persuasive.  Carr teaches (in para 0006) that “each individual protein includes in its sequence, a ‘barcode’ sequence, which can be used to identify each individual protein in the library”.  This “barcode” taught by Carr is the “tag” recited in the present claims.  In para 0007, Carr states that “individual protein members of the library include, within their amino acid sequence, a tract of a sequence (a ‘barcode’) which can subsequently be sequenced in order to identify which protein(s) has bound to the specific target” (emphasis added) and that this barcode tag is attached to the protein by “one or more protease sensitive sites” and is “released from the Fv by digestion with the endoprotease used to cleave the introduced protease sensitive site”.  Again, this “tract of a sequence” or “barcode” is equivalent to the “tag” of the present claims.  Carr then discloses (para 0007) that “[t]his released barcoded peptide is then subjected to mass analysis/mass spectrometry sequencing either directly, or [indirectly]”.  In para 0008, Carr teaches that “[o]nce a candidate barcode sequence is deduced by MALDI-Tof or MS/MS … the corresponding oligonucleotide sequence (or mixture of oligonucleotides if there is redundancy in codon usage) can be used as a PCR primer”.  Therefore, it is clear that Carr identifies the tag sequence (and therefore the protein of interest) by sequencing the peptide tag using mass spectrometry.  The subsequent steps of primer design and PCR amplification are used to facilitate further rounds of enrichment and selection of library members based on their binding to the target.  The remarks (as above) from Applicant erroneously equate these later steps of primer design and PCR amplification with Carr’s 
Next, the remarks on pages 10-11 assert that “Sadygov merely represents a general review article which deals with algorithms for predicting protein MS patterns used to select specific proteins from a database. Sadygov does not include any reference to the prediction and measurement of tags, nor does it teach that this would have any advantage for a method as it is disclosed in Carr.”  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639